           Case 18-17266       Doc 48       Filed 11/11/19 Entered 11/11/19 11:03:28                  Desc Main
                                              Document     Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In Re:                                                             Case No. 18-17266
Greg A. Ohme and                                                   Honorable Pamela S. Hollis
Nicole A. Ohme,                                                    Chapter 13
             Debtors.

                                     NOTICE OF MOTION
To:
Greg A. Ohme and Nicole A.          David M. Siegel                       Glenn Stearns
Ohme                                David M. Siegel & Associates          Chapter 13 Trustee
210 E. Union St.                    790 Chaddick Drive                    801 Warrenville Road
Earlville, IL 60518                 Wheeling, IL 60090                    Suite 650
                                    Via Court Electronic                  Lisle, IL 60532
Via U.S. Mail
                                    Notification                          Via Court Electronic Notification
          Debtors.
                                                                          United States Trustee
                                    See Attached Service List
                                                                          Via Court Electronic Notification
                                    Via U.S. Mail.


        PLEASE TAKE NOTICE that on the 22nd day of November, 2019 at 10:45a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Pamela S. Hollis in the Joliet City Hall in the 150 West
Jefferson Street, 2nd Floor, Joliet, Illinois 60432, or before any other Bankruptcy Judge who may be presiding in
said Judge’s place and stead, and shall then and there move the Court for the entry of an order in accordance with
the attached motion at which time you may appear if you so desire.
                                                /s/ James M. Philbrick



                                CERTIFICATE OF SERVICE

       I, James M. Philbrick, an attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Court Electronic Notification and by depositing the same in the U.S. Mail on the
11th day of November , 2019, before the hour of 5:00 p.m. from the U.S. Post Office, Mundelein, Illinois 60060.

                                               /s/ James M. Philbrick


James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
            Case 18-17266     Doc 48 Filed 11/11/19 Entered 11/11/19 11:03:28                   Desc Main
                                 UNITEDDocument     Page 2 of 3COURT
                                        STATES BANKRUPTCY
                                   NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In Re:                                                      Case No. 18-17266
Greg A. Ohme and
Nicole A. Ohme                                              Honorable Pamela S. Hollis

              Debtors.                                      Chapter 13

              MOTION TO COMPEL ABANDONMENT AND MOTION TO MODIFY STAY

       NOW COMES Ally Financial, by and through its attorney, JAMES M. PHILBRICK, of THE LAW

OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Modify Stay, states as follows:

       1.     That Ally Financial is a creditor-claimant of the Debtors and brings this motion pursuant to 11

U.S.C. §554 and §362(d).

       2.     That on or about October 6, 2016, the Debtors executed an agreement for an interest in one 2014

CHEVROLET TRAVERSE, VIN 1GNKVGKD2EJ306046.

       3.     That Ally Financial has a properly perfected interest in the collateral in accordance with the Illinois

Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the aforesaid motor

vehicle.

       4.     That on June 18, 2019, the Debtors filed a voluntary petition under Chapter 13 of Title 11 of the

United States Code.

       5.     That the current payoff balance for the said vehicle is approximately $23,535.31.

       6.     That the current retail value for the said vehicle is approximately $15,975.00.

       7.     That the Debtors have no appreciable equity in the said vehicle.

       8.     That the Debtors are to be the disbursing agent for payments to Ally Financial. That the Debtors’

installment payments are $578.54 a month, and the debtor has defaulted in making installment payments for the

months of January through November 2019 , for a total default of $7,002.10, which amount includes attorney fees

and costs of $681.00.

       9.     That the Debtors have not provided Ally Financial with proof of full coverage insurance on the said

vehicle and, therefore, Ally Financial request notice of the motion to abandon be shortened by the time served

pursuant to rule 9006(c) of the Federal Rules of Bankruptcy Procedure.
           Case 18-17266 Doc 48 Filed 11/11/19 Entered 11/11/19 11:03:28                       Desc Main
       10.                                  Document
              That the vehicle is not necessary             Pagereorganization.
                                                for an effective  3 of 3

       11.     That Ally Financial's collateral is a depreciating asset.

       12.     That Ally Financial lacks adequate protection in its collateral, and therefore should be allowed to

immediately enforce and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

notwithstanding Federal Bankruptcy Rule 4001(a)(3).

       13.     That the aforesaid vehicle has no value to the Debtor’s estate. That by virtue of the Debtors’

confirmed plan the aforesaid vehicle remains property of the estate until the entry of a discharge order in this case.

       WHEREFORE, Ally Financial prays this Honorable Court for the entry of the attached order modifying the

automatic stay of 11 U.S.C. §362 so as to allow Ally Financial to take possession of one 2014 CHEVROLET

TRAVERSE, VIN 1GNKVGKD2EJ306046, and to enforce its rights against the security in accordance with the

agreement and/or applicable state laws; and to find that Federal Rule 4001(a)(3) of the Federal Rules of

Bankruptcy Procedure is non-applicable and thus Ally Financial may immediately enforce and implement the

attached Order Modifying the Automatic Stay; enter an order compelling the Debtors and the Debtor’s estate to

abandon the one 2014 CHEVROLET TRAVERSE, VIN 1GNKVGKD2EJ306046and for such other and further

relief as the Court may deem just and proper.

                                      Ally Financial

                                      By: /s/ James M. Philbrick
                                                 One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
